Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent. 

Detailed Action

1.	For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251  and 37 CFR 1.172, 1.175, and 3.73  are to the law and rules in effect on September 15, 2012. Where specifically designated, these are "pre-AIA " provisions.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251  and 37 CFR 1.172, 1.175, and 3.73  are to the current provisions.

Reissue application 15/266,593 is a reissue of patent application 13/307564, filed 11/30/2011, now US 9,373,110 (issue date 06/21/2016) and having 3 RCE-type filings therein claims foreign priority to JP2010-273189, filed 12/08/2010.

This is a broadening continuation reissue application.

The reissue application is timely filed based on reissue application 15/266,593 file date which is within two years from the grant of the original patent (06/21/2016). 

The assignee of record is FeliCa Networks, Inc.  The inventors are Sekiya, Kimura, and Waki.  


2.	This action is responsive to communications:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.
 
   
Oath / Declaration
3.	The reissue oath/declaration filed with this application is defective because the identified "error" is not an appropriate error.  The error statement on page 2 of Reissue Application Declaration by the Assignee states the intent to broaden the limitations of original claim 1 by deleting “authenticated by the authentication unit” from the limitation "a data identifying unit" in new claim 10.  In fact the limitation reciting an authentication unit configured to authenticate remains in new claim 10.  

35 U.S.C. 251
4.	Claims 1-10 are rejected as being based upon a defective reissue under 35 U.S.C. 251  as set forth above. See 37 CFR 1.175.


Litigation
5.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent US 9,373,110 is or was involved. These proceedings include interferences, reissues, reexaminations, and litigation.
6.	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04. 

Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“one or more servers configured to control storage of a number of data items…access an application program that executes a service related to the first communication using the data item; control the second communication with the mobile 
 “a first set of one or more servers configured to authenticate the mobile electronic device” and  “a second set of one or more servers configured to control storage of an application program…and further configured to authenticate the mobile electronic device, identify from among the number of stored data items a respective data item…and execute on the basis of identification information that is used with the respective identified data item for identifying the application program that executes the service related to the first communication…and the respective identified data item, the application program corresponding to the application program identification information” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1-5 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure in the form of a server to perform the above recited claimed function.  The specification does not provide detailed steps as to how the server would perform the functions recited above.  

Claims 1, and 7-10 have been amended to recite wherein the external device does not have access to a user data item.  However, it is unclear where in figure 7 or columns 9-10 this language finds support.  The ‘110 Patent and figure 7 do not support the external device “not having access to a user data item”.  Storing user data on the SA server does not equate to “not having access to user data” by an external device.  In fact, the ‘110 patent states that the CLF in step S492 sends the response to the reader/writer.  The reader/writer in step 473 then sends a READ command for a user data item.  Upon receiving the read request from the reader/writer 12, the CLF in step S493 sends the read request to the middleware which supplies a copy of the user data item with a signature cached in the storage area to the CLF upon which the CLF 77 sends the response to the reader/writer.  Thus, the external device both has access to the user data item and uses the user data item.  Further, the reader/writer performs a process for opening/closing the automatic ticket gate for example.  If a copy of the user data item includes a signature and time stamp, the reader/writer will verify the signature and time stamp and perform a process for opening/closing the ticket gate in accordance with the verification.  The user can pass through the ticket gate using the mobile terminal device over the read/writer.  The reader/writer in step S476, supplies a write request for a user data item stored in the 
Claims 2-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for incorporating the deficiencies of their base claim 1 from which they depend.

35 USC 103(a) REJECTION
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent application 20020128977 to Nambiar et al. in view of US 8,046,256 to Chien et al., US 10,102,518 B2 to Arthur et al., and Charrat et al., US 8,744,347 B2, 06/03/2014.

1. (original) An information processing apparatus for communicating with a mobile electronic device that performs first communication which is non-contact near field communication, the information processing apparatus performing second communication different from the first communication with the mobile electronic device, said information processing apparatus comprising:
 ‘8977, FIG. 1: [0034, 0042] User at mobile electronic device; first communication non-contact near field communication between smart card and smart card reader 12 attached to mobile device, 14;  second communication via network 50.

one or more memories for storing data; one or more servers configured to:  control storage of a number of data items, in which a data item is stored in a storage area for each user who uses the mobile electronic device;  

access an application program that executes a service related to the first communication using the data item;
‘8977, FIG. 3 and [0051], See host system 202.  Host system server 206a initiates authentication (application program executes) of the user by requesting that the user 1 insert his or her smart card 14 into the smart card reader 12 and enter the proper PIN (STEP 521).  (PIN is related to first communication using the data item).   This element is interpreted under 35 USC 112 6th/(f) as the server with the algorithm described in the specification with respect to the applet management modules.

control the second communication with the mobile electronic device;
 ‘8977, communication via network 50 between Host computer system and user mobile device. 

authenticate the mobile electronic device;‘8977, FIG. 3 Host System Authentication Server 206a and paragraph [0020].
It is noted that although Nambier discloses an authentication, Nambier does not explicitly state that authenticate the mobile electronic device.  
Arthur discloses authenticate the mobile device and the mobile electronic device authenticated on the basis of authentication information sent from the mobile electronic device  See column 25, lines 15-30 and column 28, lines 58-67 where Arthur discloses authenticating the mobile device in connection with an identity This element is interpreted under 35 USC 112 6th/(f) as the server with the algorithm described in the specification with respect to the authentication server.
	It would have been obvious to a skilled artisan at the time of the invention to have substituted authentication in Nambier with mobile device authentication as taught by Arthur and the results would have been predictable.  Particularly, both Nambier and Arthur are related to use of a mobile device in a mobile commerce system requiring authentication of either the user, mobile device, or both.  Thus, a skilled artisan at the time of the invention would have been capable of substituting the authentication in Nambier with the mobile device authentication disclosed by Arthur and the results would have been predictable because it was well known at the time of the invention to ensure access to a network, site, or service was limited to either authorized devices or users.  Therefore, a skilled artisan would have been capable of making such a substitution.

identify from among the number of stored data items a respective data item for the user of the mobile electronic device, in which the respective identified data item is used by the application program; and 
This element is interpreted under 35 USC 112 6th/(f) as the server with the algorithm described as part of the data management module in the specification in which the module identifies the user data item.
As stated above, although Nambier discloses authenticating the user, Arthur discloses authenticating the mobile device in connection with an identity credential or other information for authenticating the device.  The requests 1805 and 1810 from devices 324 and 1810 can include identity credentials or other information for authenticating the device.  

User 1 selects the options on the wallet (STEP 526) and the primary transaction account number is transmitted to the secondary transaction number (STN) server 206c, such as the Private Payments.TM. system utilized by American Express.RTM.  (STEP 527).  The STN server 206c generates a STN and associates this number with the primary transaction account number.  The STN may be a single or limited use number 

execute, on the basis of (i) application program identification information that is used with the respective identified data item for identifying the application program that executes the service related to the first communication and that is sent by way of the mobile electronic device and (ii) the respective identified data item, the application program corresponding to the application program identification information, 
This element is interpreted under 35 USC 112 6th/(f) as the server with the algorithm described in the specification with respect to the various modules (i.e. data management and applet management modules) used in the servers.
‘8977  See paragraph supra.  Application program identification information that is used with the respective identified data item for identifying the application program that executes the service (data from wallet, service to merchant for processing secure transaction.  [0048], …the host system 200 may authenticate the user 1 and complete 

‘8977, [0049] In an exemplary embodiment, after authentication, the host system 200 generates a secondary transaction number (STN) for the particular amount of the transaction.  In an exemplary embodiment, the digital wallet server 206b accesses a STN server 206c, which generates a secondary transaction number and associates that number with the user's 1 primary transaction account number.  The digital wallet retrieves this STN, which may be a single or limited use transaction number.  In other embodiments, other host system servers may access the STN server 206c.  The STN may be limited for use with a particular merchant, limited to a particular expiration date and/or may be tailored to other transaction-specific, merchant-specific, or user-specific criteria.  In an exemplary embodiment, the STN and the user's primary account have the same industry-standard format, although additional embodiments may provide for account numbers with varying formats.  In an exemplary embodiment involving credit, debit, or the banking cards, the STN has the same industry standard format that is used for regular banking cards (e.g., 15 or 16 digit numbers).  The numbers may be formatted such that one is unable to tell the difference between a STN and a regular physical credit or transaction card.  Alternatively, however, the host system 200 identifier (e.g., BIN range, first 6 digits, etc.) numbers may be different so as to differentiate the STNs 
complies with a standardized format such that a host system 200 using a sixteen-digit format will generally use four spaced sets of numbers, as represented by the number "0000 0000 0000 0000." The first five to seven digits are reserved for processing purposes and identify the issuing bank, card type, etc. In this example, the last sixteenth digit is used as a check sum for the sixteen-digit number.  The intermediary eight-to-ten digits are used to identify the user 1.  The present invention contemplates the use of other numbers, indicia, codes, or other security steps in addition to the use of the STN, but in an exemplary embodiment, the STN is provided to the merchant 100 to facilitate the payment for a transaction.  In other words, an exemplary embodiment of the present invention, inter alia, eliminates the need to transmit the user's 1 actual transaction card number over the internet. 
 
[0050] In an exemplary embodiment, the host system 200 then sends and retrieves the HTML pages requested by the merchant website 102 to complete the transaction for the user 1... these fields may be completed automatically using the user-specific information in the user's digital wallet and the newly generated STN in place of the user's primary charge account number.  Upon completion of the merchant 100 payment and delivery 

in which the mobile electronic device is configured to perform the non-contact near field communication with an external device which is not in direct communication contact with the information processing apparatus,
‘8977, See FIG. 1, communication between user smart card, mobile electronic device [0034, 0042], and smart card reader.

in which the application program identification information is sent from the external device by way of the mobile electronic device to the information processing apparatus, wherein the external device does not have access to a user data item.
Nambiar discloses invoking execution of an application program.  See for example the disclosure of an application server 206 (see FIG. 1) (Application Server 206) & figure 3 where a STN server 206c such as the Private Payments.TM. system used by American Express are sent to the execution unit.  See also paragraphs [0043]-[0051].  Nambiar additionally discloses that the user-profiled information may be stored on the user’s smart card OR on the user system 10.  Nambier’s system contemplates manual completion of merchant transaction fields or a digital wallet stored on a user’s personal computer.  See paragraph [0029].  When user-profiled information is stored on the user system, the external device does not have access to a user data item.  As in 
To the extent that Nambiar does not explicitly state that the “application program identification information used to invoke execution of the application program by the execution unit is sent from the external device by way of the mobile electronic device to the information processing apparatus”, Charrat discloses this feature.  Charrat discloses it was well known in the art at the time of the invention to use Application Protocol Data Unit (APDU) commands received via the contactless data transmission channel as a means for routing incoming data.  See column 3, lines 47-56.  Charrat further discloses sending an APDU command designated SELECT-AID which includes a field Application Identifier, designating the target application of the command.  See column 12, lines 33-57 and column 13.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Charrat’s teachings of sending an APDU command including the application program identification information from the external device within the system of Nambiar in order to efficiently and properly route incoming data.  See columns 12-13.

in which said information processing apparatus enables (i) execution of the application program based on the application program identification information and the respective identified data item to be performed thereat so as to provide a corresponding service related to the non-contact near field communication with the external device for use by the user of the mobile electronic device and (ii) a communication log of communication between said information processing apparatus and the external device to be provided which is indicative of a transaction log representative of non-contact near field communication performed by the mobile electronic device.
‘8977, [0045]…The essence of the two-factor authentication is combining something you have (i.e., an authentication instrument) with something known (i.e., a user-specific identification signature).  The first factor includes the transmission of a digital certificate stored on the smart card 14 from the user system 10 to the host system 200.  In an exemplary embodiment, each smart card 14 possesses a digital certificate that is unique to that particular smart card 14.  With this certificate, the host system 200 compares the certificate to information maintained in a host system 200 user or account database to determine if the smart card 14 is an authorized transaction card.  The release of this digital certificate to the host system 200, may be tied, in an exemplary embodiment, to the user's entry of his or her password or PIN number, where the combination of the digital certificate and the password is unique to the particular user 1.  In an exemplary embodiment, the host system 200 prompts the user 1 to enter a password.  When the user 1 enters his or her password, the host system 200 authenticates user 1 and determines whether user 1 is authorized to use the smart card 14 in his or her possession.  Therefore, with this two-factor authentication, the host system 200 is able to determine with a reasonable degree of certainty that the smart card 14 is an authorized transaction card and that the person using this card is authorized to do so.  Thus, the digital certificate and the challenge and password routine, authenticates the user 1 to the host system 200.  The host system 200 is then able to deliver transaction approval and identification information to the merchant 100 

The extent of a teaching of a communication log / transaction log is found at US 9,373110, 11: 55-65:
Furthermore, in existing systems, it is difficult to totally manage the logs (the transaction logs) of near field communication performed by the mobile terminal devices 11.  However, in the above-described configuration, the transaction log is equivalent to the log of communication between the reader/writer 12 and the SA server 14.  Thus, the SA server 14 can easily manage all of the transaction logs.  In this way, the SA server 14 can recognize which services are used by which users of the mobile terminal devices 11.  Accordingly, for example, a service that further suits the user's preference can be provided. 
 

‘8977 does not expressly describe a communication log of communication between said information processing apparatus and the external device, but does suggest [0011] a session cookie or transaction code.  Alternately, [0046] describes various data retained in a user profile data in a digital wallet.  It would be obvious that user profile data in a digital wallet located remote from a mobile phone and card reader would store services used by the users of a mobile device.  

US 8,046,256 at 14: 48-50 more explicitly describes a transaction log database.  “This association between the transaction details, the participant transaction card account and the participant loyalty account facilitate customer service features that are common with transaction card use…  US 8,046,256 (09834478) is incorporated by reference by ‘8977 at [0030].  


2.     The information processing apparatus according to Claim 1, wherein the one or more servers are further configured to identify the respective identified data item stored in the storage area for the user of the mobile electronic device in response to a request sent from a providing apparatus that provides content to the mobile electronic device and that is authenticated by the mobile electronic device via the mobile electronic device.
‘8977,  [0009, 0048], data item stored in the storage area for the user of the mobile electronic device (digital wallet stored at host or merchant or at user).  Request from host to authenticate for merchant.  Host provides content to mobile electronic device.  [0051], The host system server 206a initiates authentication of the user by requesting that the user 1 insert his or her smart card 14 into the smart card reader 12 and enter the proper PIN (STEP 521).  Upon authentication, the host system authentication server 206a passes a security cookie to the user system 10 (STEP 522) (provide content to mobile electronic device / authenticated).  A digital certificate is then matched to the user's primary transaction account number, which is then transmitted to the wallet server 206b (STEP 523).  Data contained in the security cookie is then passed from the user system 10 to the host wallet server 206b (STEP 524).  In return, the wallet server 206b presents various options to the user, such as whether to use existing data, update 

3.	 The information processing apparatus according to Claim 1, wherein the one or more servers are further configured to identify the respective identified data item stored in the storage area for the user of the mobile electronic device in response to a request sent directly from a providing apparatus that provides content to the mobile electronic device and that is authenticated by the mobile electronic device.
See discussion supra including data item stored in digital wallet.  

4.     The information processing apparatus according to Claim 1, wherein the one or more servers are further configured to authenticate a providing apparatus that provides content to the mobile electronic device, and identify the respective identified data item stored in the storage area for the user of the mobile electronic device in response to a request sent from the providing apparatus authenticated by the authentication unit.
‘8977, [0026-0027], authentication unit authenticates; [0046], digital wallet used to identify data item stored in storage area for the user of the mobile electronic device; [0051] & FIG. 3, host system server 206a initiates authentication of the user by requesting…Upon authentication, the host system authentication server 206a passes a security cookie to the user system 10 (STEP 522).

5.     The information processing apparatus according to Claim 1, wherein the one or more servers are further configured to send, to the mobile electronic device, a copy of the data item stored in the storage area of the data storage unit for the user of the mobile electronic device that has been authenticated, and identifies the respective identified data item in response to a request sent from a communication partner of the first communication performed by the mobile electronic device as a result of emulation of the application program for executing the service related to the first communication in the mobile electronic device.
‘8977, [0036], communication; [0039], as a result of the smart card and reader functionality the application program for executing service (online commerce) is invoked.  [0042], During a telephone ordering process, for example, the user 1 communicates authenticating information over a wired or wireless network by communicating the microchip-enabled device with the telephone directly or a microchip reader attached to (or in communication with) the telephone.  Authenticating data is 


6. The information processing apparatus according to claim 1, wherein the respective identified data item includes time information.  ‘8977, [0049], In an exemplary embodiment, the digital wallet server 206b accesses a STN server 206c, which generates a secondary transaction number and associates that number with the user's 1 primary transaction account number.  The digital wallet retrieves this STN, which may be a single or limited use transaction number.  In other embodiments, other host system servers may access the STN server 206c.  The STN may be limited for use with a particular merchant, limited to a particular expiration date (time information) and/or may be tailored to other transaction-specific, merchant-specific, or user-specific criteria.
Further, Arthur discloses that information related to a transaction can include time and date information.  See column 25, lines 53-59.  
	It would have been obvious to a skilled artisan at the time of the invention to have substituted authentication in Nambier with mobile device authentication as taught by Arthur and the results would have been predictable.  Particularly, both Nambier and Arthur are related to use of a mobile device in a mobile commerce system requiring authentication of either the user, mobile device, or both.  Thus, a skilled artisan at the time of the invention would have been capable of substituting the authentication in 

7.  (amended) An information processing method for use in an information processing apparatus for communicating with a mobile electronic device that performs first communication which is non-contact near field communication, the information processing apparatus performing second communication different from the first communication with the electronic device, the information processing apparatus including a memory configured to store a number of data items, in which a data item is stored in a storage area for each user who uses the mobile electronic device, one or more servers are configured to control storage of an application program that executes a service related to the first communication using the data item, and control the second communication with the mobile electronic device, the method comprising: authenticating the mobile electronic device;

identifying from among the number of stored data items of the data storage unit a respective data item for the user of the authenticated mobile electronic device on the basis of authentication information sent from the authenticated electronic device, in which the respective identified data item is used by the application program; wherein the authentication information is not based on data transmitted over the first communication; and

executing, on the basis of (i) identification information that is used with the respective identified data item for identifying the application program that executes the service related to the first communication and that is sent by way of the mobile electronic device and (ii) the respective identified data item, the application program corresponding to the identification information,

in which the mobile electronic device is configured to perform the non-contact near field communication with an external device which is not in direct communication contact with the information processing apparatus,

in which the identification information is sent from the external device by way of the mobile electronic device to the information processing apparatus, wherein the external device does not have access to a user data item;

in which said information processing apparatus enables (i) execution of the application program based on the identification information and the respective identified data item to be performed thereat so as to provide a corresponding service related to the non-contact near field communication with the external device for use by the user of the mobile electronic device and (ii) a communication log of communication between said information processing apparatus and the external device to be provided which is indicative of a transaction log representative of non-contact near field communication performed by the mobile electronic device.
‘8977,  See similar limitations addressed in claim 1 supra.

8.    (amended) A non-transitory computer readable recording medium having 
stored thereon a program comprising:

program code for causing a computer to execute a process performed in an information processing apparatus for communicating with a mobile electronic device that performs first communication which is non-contact near field communication, the information processing apparatus performing second communication different from the first communication with the mobile electronic device, the information processing apparatus including a memroy configured to store a number of data items, in which a data item is stored in a storage area for each user who uses the mobile electronic device, one or more servers configured to control storage of an application program that executes a service related to the first communication using the data item, and configured to control the second communication with the mobile electronic device, the process including authenticating, identifying from among the number of stored data items of the data storage unit a respective data item for the user of the authenticated mobile electronic device on the basis of authentication information sent from the authenticated electronic device in which the respective identified data item is used by the application program, wherein the authentication information is not based on data transmitted over the first communication and executing, on the basis of (i) identification information that is used with the respective identified data item for identifying the application program that executes the service related to the first communication and that is sent by way of the mobile electronic device and (ii) the respective identified data item, the application program corresponding to the identification information, in which the mobile electronic device is configured to perform the non-contact near field communication with an external device which is not in direct communication contact with the information processing apparatus, in which the identification information used to invoke execution of the application program by the information processing apparatus is sent from the external device by way of the mobile electronic device, wherein the external device does not have access to a user data item, and
in which said information processing apparatus enables (i) execution of the application program based on the identification information and the respective identified data item to be performed thereat so as to provide a corresponding service related to the non-contact near field communication with the external device for use by the user of the mobile electronic device and (ii) a communication log of communication between said information processing apparatus and the external device to be provided which is indicative of a transaction log representative of non-contact near field communication performed by the mobile electronic device.
See similar limitations addressed in claim 1 supra.

9. (amended) An information processing system comprising:
a mobile electronic device that performs first communication which is non-contact near field communication; and

first and second information processing apparatuses for communicating with the mobile electronic device, the first and second information processing apparatuses performing second communication different from the first communication with the electronic device;

wherein the first information processing apparatus includes a first set one or more servers configured to authenticate the mobile electronic device;

wherein the second information processing apparatus includes a memory configured to store a number of data items, in which a data item is stored in a storage area for each user who uses the mobile electronic device, a second set of one or more servers configured to control storage of an application program that executes a service related to the first communication using the data item, a communication unit configured to perform the second communication with the mobile electronic device, a second set of one or more servers further configured to authenticate the mobile electronic device, identify from among the number of stored data items a respective data item for the user of the mobile electronic device authenticated by the first information processing apparatus on the basis of authentication information sent by way of the mobile electronic device authenticated by the first information processing apparatus in which the respective identified data item is used by the application program wherein the authentication information is not based on data transmitted over the first communication, and configured to execute, on the basis of (i) identification information that is used with the respective identified data item for identifying the application program that executes the service related to the first communication and that is sent from the mobile electronic device and (ii) the respective identified data item, the application program corresponding to the identification information, in which the mobile electronic device is configured to perform the non-contact near field communication with an external device which is not in direct communication contact with the first and second information processing apparatuses, in which the identification information used to invoke execution of the application program by the information processing apparatus is sent from the external device by way of the mobile electronic device, wherein the external device does not have access to a user data item,
in which said second information processing apparatus enables (i) execution of the application program based on the identification information and the respective identified data item to be performed thereat so as to provide a corresponding service related to the non-contact near field communication with the external device for use by the user of the mobile electronic device and (ii) a communication log of communication between said information processing apparatus and the external device to be provided which is indicative of a transaction log representative of non-contact near field communication performed by the mobile electronic device.
See similar limitations addressed in claim 1 supra.

10.    (new) An information processing apparatus for communicating with a mobile electronic device that performs first communication which is non-contact near field communication, the information processing apparatus performing second communication different from the first communication with the mobile electronic device, said information processing apparatus comprising:

one or more memories for storing data;

one or more servers configured to:
control storage of a number of data items, in which a data item is stored in a storage area for each user who uses the mobile electronic device;

access an application program that executes a service related to the first communication using the data item;

control the second communication with the mobile electronic device;

authenticate the mobile electronic device based, at least in part, on biometic information

identify from among the number of stored data items of the data storage unit a respective data item for the user of the mobile electronic device authenticated on the basis of authentication information sent from the mobile electronic device, in which the respective identified data item is used by the application program; and

execute, on the basis of (i) application program identification information that is used with the respective identified data item for identifying the application program that executes the service related to the first communication and that is sent by way of the mobile electronic device and (ii) the respective identified data item, the application program corresponding to the application program identification information, in which the mobile electronic device is configured to perform the non-contact near field communication with an external device which is not in direct communication contact with the information processing apparatus, in which the application program identification information used to invoke execution of the application program by the execution unit is sent from the external device by way of the mobile electronic device to the execution unit, wherein the external device does not have access to a user data item; and

in which said information processing apparatus enables (i) execution of the application program based on the application program identification information and the respective identified data item to be performed thereat so as to provide a corresponding service related to the non-contact near field communication with the external device for use by the user of the mobile electronic device and (ii) a communication log of communication between said information processing apparatus and the external device to be provided which is indicative of a transaction log representative of non-contact near field communication performed by the mobile electronic device.

See rejection of limitations addressed in the rejection of claim 1 supra.  Additionally, it is noted that Nambier discloses utilizing a biometrics signature for authentication in paragraph [0020].  


Response to Arguments

35 U.S.C. 112(f)/pre-AIA  35 U.S.C. 112, sixth paragraph interpretation
14.	Applicant argues the claims are not subject to means-plus-function interpretation due to the amendments.  Examiner disagrees.
As noted above, the Examiner does not find the newly cited language to avoid the 35 U.S.C. 112(f)/pre-AIA  35 U.S.C. 112, sixth paragraph interpretation.  The server is interpreted as generic hardware used to execute a particular algorithm.  There is nothing specific about the server and any generic server could run the particular algorithm to achieve the functions.  Each of the recited functions is not a standard 


Rejections over 35 U.S.C. 103(a)

15.	Applicant argues Nambier does not disclose the amended feature of wherein the external device does not have access to a user data item.  Specifically, Applicant argues Nambiar requires a user data item to be transmitted from the smart card to the smart card reader in order to authenticate the user using the smart card.  Applicant argues paragraph [0045] discloses that a “digital certificate” is unique to the user and is transmitted from the smart card as part of the user authentication process.  Thus, Applicant argues the smart card of Nambiar necessarily has access to a user data item at least in the form of the user specific “digital certificate” that is stored on the user’s smart card and used for authentication.  In contrast, Applicant argues figure 7 of the ‘110 patent depicts the authentication performed by authentication server 13 is based on data originating from VSE Applet 74 and that identification of user data item used by the SA server is not based on data from the reader/writer.  
	Examiner disagrees.  
Initially, it is noted, Examiner does not find this limitation to be supported by figure 7.  The ‘110 Patent and figure 7 do not support the external device “not having access to a user data item”.  Storing user data on the SA server does not equate to “not having 
	Further, Nambiar discloses that the user-profiled information may be stored on the user’s smart card OR on the user system 10.  Nambiar’s system contemplates manual completion of merchant transaction fields, digital wallet stored on a user’s personal computer, the merchant system or any third-party digital wallet system.  See paragraph [0029].  When user-profiled information is stored on the user system, the external device does not need access to a user data item.  As in paragraph [0029], the user need only 
With respect to the argument that Nambiar’s smart card necessarily has access to a user data item in the form of a user-specific digital certificate used to authenticate a user, Examiner argues that authenticating indicia is not the same as the claimed “user data item” which is actually used by the application program.  If the claimed user data item used by an application is interpreted as a “digital certificate” used for authentication, then a similar interpretation may be made in the ‘110 patent.  
	In view of the above, the rejections are maintained.  

Conclusion

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHNA SINGH DESAI whose telephone number is (571)272-4099.  The examiner can normally be reached on M-F 7:30-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHNA S DESAI/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/C.M.T./Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992